 In the Matter of AMERICAN CARBOLITE Co., INC.andUNITED GAS, COKEAND CHEMICAL WORKERS OF AMERICA, LOCAL 12079Case No. R-4383.-Decided November 3,1942 'Jurisdiction:ferro alloy manufacturing industry.'Investigation and Certification of Representatives:existence of question: con-flicting claims of rival representatives ; renewed contract held no bar wheresubstantially entire membership of contracting union had transferred affilia-tion ; election necessary.Unit Appropriatefor CollectiveBargaining:production and maintenance em-ployees at one of Company's plants, excluding office employees, foremen,assistant foremen, supervisors, executives, timekeepers, and salaried labora-tory employees ; stipulation as to.Mr. Clarence L. Sager,of New York City, for the Company.Mr. Henry Paull,of Duluth, Minn., for the United.Mr. Alfred Kamin, Mr. Harold MoonandMr. John H. Cook,of St.Paul, Minn., for District 50..Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Gas, Coke and Chemical Workersof America, Local 12079,1 herein called the United, alleging that aquestion affecting commerce had arisen concerning the representationof employees of American Carbolite Co., Inc., Duluth, Minnesota,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before T. LowryWhittaker, Trial Examiner.Said hearing was held at Duluth, Min-nesota, on October 14, 1942.The Company, the United, and District50,United Mine Workers of America, herein called District 50, ap-peared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidence1The petition was filed by National Council of Gas Workers of America,Local 12079,but its designation was changed by motion at the hearing.45 N. L. R. B., No. 53.335 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDbearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF. THE COMPANYAmerican Carbolite Co., Inc., is a New York corporation with itsprincipal place of business at New York City.We are here con-cerned with its plant at Duluth, Minnesota, where it is engaged inthe manufacture of ferro alloys.During the 12 months' period pre-ceding September 1, 1942, the Company purchasedraw materialsfor use at its Duluth plant valued at about $50,000, approximately 90percent of which was shipped to it from outside Minnesota.Duringthe same period the Company produced about 10,000 tons of finishedproducts at its Duluth plant, approximately 90 percent of which wasshipped out of Minnesota. 'II.THE ORGANIZATIONS INVOLVEDUnited Gas, Coke and Chemical Workers of America, Local 12079,isan unaffiliated labor organization, admitting to membership em-ployees of the Company.District 50, United Mine Workers of America, is a labor organiza-tion admitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONOn August 11, 1941, the Company and District 50 entered into anexclusive bargaining. contract to run until August 11, 1942.Thiscontract is renewable year to year thereafter unless 30 days' notice,prior' to any annual expiration date, is given by either party thereto.On May 8, 1942, District. 50 and the Company extended the contractto run until` August 11, 1943.On June 8,'1942, a meeting of theemployees of the Company, took place, at which time .they adopteda resolution severing their affiliation with District '50 and directedthat their charter be returned to District 50.Thereafter, the Unitedsubmitted a supplemental agreement to the Company which providedthat the Company recognize it instead of District 50 as the collec-tive bargaining agent under the August 11, 1941, contract.The Com-pany, thereupon, refused to deal with either District 50 or the Uniteduntil such time as the Board, determined the appropriate 'bargainingagent of its employees.District 50 contends that its contract is a bar to a present deter-mination of representatives and urges that the petition be dismissed. AMERICAN CARBOLITE CO., INC.337The employees have voted to sever their affiliation with District 50and have surrendered their District 50 charter. In addition, a ma-jority of the employees have apparently indicated their desire to berepresented by the United, whereas so far as the record shows, thereare no employees seeking to be represented by District 50.2Thiscase does not involve a contest between rival labor organizationscompeting for majority representation during the existence of a validoutstanding contract; here substantially the entire membership ofDistrict 50, acting upon their own initiative, disbanded the local,surrendered its charter, and affiliated with the United.Under thesecircumstances,we hold that the contract of August 11, 1941, asrenewed, does not constitute a bar to a present determination ofrepresentatives.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV. THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that allproduction and maintenance employees at the Duluth,Minnesota,plant of the Company, excluding office employees, foremen, assistantforemen, supervisors, executives, timekeepers, and salaried laboratoryemployees, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.4V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.District 50 requests that it appear on the ballot as "District 50,United Mine Workers of America, Gas, Coke and Chemical WorkersDivision."The request is hereby granted.2A statement of the Regional Director introduced into evidence shows that 93 em-ployees whose names appear on the Company'spay roll of August 8, 1942,have signedcards in behalf of the United. These are 114 names on the August 8, 1942,pay roll.Dis-trict 50 declined to submit any evidence of representation to the Regional Director or theTrial Examiner.8 SeeMatter of National Lead Company et at.andNational Oouneil of Gas, Coke hChemicalWorkers, 45 NL R B 182;Matter of lVisconinz Southern Gas CompanyandNational Councilof Gas,Coke and Chemical Woikeis of America,44 N. L R B 311.* This is the same unit that is provided for in the August 11,1941, contract betweenDistrict 50 and the Company.493508-43-vol. 45-22 338DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct,, and pursuant to Article III, Section 9, of National Labor Rela-tionsBoard Rules and Regulations-Series 2, as amended, it is herebyDnu cTEDthat, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with American Carbo-lite Co., Inc., Duluth, Minnesota, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Eighteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 10, of said Rules and Regulations, among the employees in'the unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including any such employees who did not work duringsaid pay-roll period because they were ill or on vacation or in theactive' military service or training of the United States, or temporarilylaid off, but excluding any who have since quit or been dischargedfor cause, to determine whether they desire to be represented by UnitedGas, Coke and Chemical Workers of America, Local 12079, or byDistrict 50, United Mine Workers of America, Gas, Coke and ChemicalWorkers Division, for the purposes of collective bargaining, or byneither.CHAIRMAN Mica is took no. part in the consideration of the aboveDecision and Direction of Election. In the Matter Of ELECTRO METALLURGICAL COMPANY, SUBSTITUTED FORandUNITED GAS, COKE ANDCHEMICAL WORKERS OF AMERICA, LOCAL 12079Case No. R-4383AMENDMENT TO DECISION AND DIRECTION OFELECTIONNovember 27, 1942On November '3, 1942, the National Labor Relations Board issueda Decision and Direction of Election in the above-entitled 'proceed-ing.,On November 12, 1942, counsel for the Board and' counselfor the Company entered into a'stipulation reciting that ElectroMetallurgical Company had taken over the assets and personnel ofAmerican Carbolite Company, Inc., and .providing 'for the substitu-tion of the name Electro Metallurgical Company for that of Ameri-can' Carbolite Company, Inc.The stipulation is hereby approved.The Decision and Direction of Election of November 3, 1942, ishereby amended by' striking therefrom the words "American Carbo-liteCompany, Inc." wherever they appear therein and substitutingtherefor the words "Electro Metallurgical Company."On November 7, 1942, District 50, United Mine Workers of Amer-ica,requested permission to withdraw its name from the ballot.The, request is hereby granted, and, the Direction of Election isaccordingly amended by striking therefrom the words "to determinewhether they desire to be represented, by United Gas, Coke andChemical Workers of America, Local 12079, or by District 50, UnitedMine Workers of America, Local 12079, Gas, Coke and Chemical'Division, for the purposes of collective bargaining, or by neither"and substituting therefor the words "to determine whether or notthey desire to be represented by United Gas, Coke and ChemicalWorker, of America, Local 12079, for the purposes of collectivebargaining." '145 N L.R. B. 335.45 N. L. R. B., No. 53a.339